Citation Nr: 9924062	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  94-47 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether reduction of a disability rating for chronic low 
back syndrome, postoperative L4-L5 herniated nucleus 
pulposus, from 20 percent to 10 percent, effective from 
September 1, 1994, was proper.

2.  Entitlement to an increased rating for chronic low back 
syndrome, postoperative L4-L5 herniated nucleus pulposus, 
evaluated as 10 percent disabling effective from September 1, 
1994, to January 17, 1995.

3.  Entitlement to an increased disability rating for chronic 
low back syndrome, postoperative L4-L5 herniated nucleus 
pulposus, evaluated as 20 percent disabling effective from 
June 1, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1975 to November 
1983, plus approximately six months of prior active duty.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March, June and October 
1994, December 1995, and June 1996 by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO), which reduced the veteran's disability rating 
from 20 percent to 10 percent effective from September 1, 
1994, assigned a temporary total rating effective from 
January 18, 1995, and assigned a 20 percent rating effective 
from June 1, 1995.  

The Board remanded the case for additional development in 
February 1997.  The requested action has since been 
completed, and the case has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issues on appeal has been obtained.

2.  The chronic low back syndrome, postoperative L4-L5 
herniated nucleus pulposus improved by September 1, 1994, and 
was no longer productive of more than characteristic pain on 
motion, more than mild intervertebral disc syndrome, or more 
than slight limitation of motion.

3.  The chronic low back syndrome, postoperative L4-L5 
herniated nucleus pulposus was not productive of more than 
characteristic pain on motion, more than mild intervertebral 
disc syndrome, or more than slight limitation of motion 
during the period from September 1, 1994, to January 17, 
1995.

4.  The chronic low back syndrome, postoperative L4-L5 
herniated nucleus pulposus, is not currently productive of 
severe manifestations of a lumbosacral strain, or more than 
moderate intervertebral disc syndrome or moderate limitation 
of motion.


CONCLUSIONS OF LAW

1.  The reduction of a disability rating for chronic low back 
syndrome, postoperative L4-L5 herniated nucleus pulposus, 
from 20 percent to 10 percent, effective from September 1, 
1994, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (1998).

2.  The criteria for a disability rating higher than 10 
percent for chronic low back syndrome, postoperative L4-L5 
herniated nucleus pulposus for the period from September 1, 
1994, to January 17, 1995, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1998).

3.  The criteria for a disability rating higher than 20 
percent for chronic low back syndrome, postoperative L4-L5 
herniated nucleus pulposus, effective from June 1, 1995, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

Generally, a mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  The veteran's 
allegations have well grounded this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The evidence 
includes the veteran's service medical records, and post-
service medical treatment records.  The veteran has been 
afforded disability evaluation examinations.  The Board finds 
that the examination reports contain all findings and all 
medical opinions necessary to assess the severity of the 
veteran's service-connected low back disorder.  The veteran's 
vocational rehabilitation file has also been obtained.  The 
Board further notes that the veteran has declined the 
opportunity to have a personal hearing.  The Board does not 
know of any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing a claim for an increased rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

The RO has rated the veteran's low back disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which provides that 
a noncompensable rating is warranted where lumbosacral strain 
is productive of slight subjective symptoms only.  A 10 
percent disability rating may be assigned where there is 
characteristic pain on motion.  A 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating is warranted if the 
lumbosacral strain is severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Alternatively, under Diagnostic Code 5293, a noncompensable 
rating is warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome which is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome which is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1998).  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1998).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1998).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1998).

The Board has considered the full history of the veteran's 
service-connected lumbosacral spine disorder.  The veteran's 
service medical records show that he was treated on several 
occasions for complaints pertaining to the low back.  For 
example, a service medical record dated in April 1983 shows 
that the veteran complained of having back problems for a 
week.  He said that it was a recurrent problem, and that it 
got worse with playing volleyball.  On examination, he walked 
with a list.  There was a decreased range of motion.  The 
assessment was acute LBS (low back strain).  He was confined 
to quarters for 48 hours, and instructed to have bed rest.  
Medications were prescribed, and he was given a restricted 
activities profile.  

The veteran submitted his original claim for disability 
compensation in December 1984.  A VA medical treatment record 
dated in December 1984 shows that the impression was LBP (low 
back pain) possible HNP L4-5 right.  Bedrest was advised.  In 
connection with his claim, the veteran was afforded a VA 
disability evaluation examination in January 1985.  The 
pertinent diagnosis was chronic low back syndrome with 
evidence of narrowing in the lower lumbar area, rule out the 
possibility of radiculopathy of L4, L5 and S1.  The veteran 
was subsequently afforded EMG tests in May 1985 which were 
interpreted as showing no evidence of abnormal electrical 
activity.  Subsequently, in a rating decision of March 1985, 
the RO granted service connection for chronic low back 
syndrome, and assigned a 10 percent disability rating 
effective from December 17, 1984.  

The veteran was afforded another VA examination in December 
1986.  The report shows that he stated that he experienced 
pain 24 hours per day.  On examination, there was slight 
tenderness in the right sacroiliac area, and slight loss of 
lumbar lordosis.  His pain reportedly frequently alternated 
between the right and left sacroiliac areas.  Forward flexion 
was to 85 degrees.  Extension backwards was to 35 degrees, 
and lateral flexion was to 35 degrees.  Raising the leg more 
than 30 degrees caused pain in the right lumbar and 
sacroiliac areas.  Subsequently, in a rating decision of 
January 1987, the RO confirmed the previously assigned 10 
percent rating.  

In June 1989, the veteran requested an increased rating.  The 
report of a VA examination conducted in July 1989 shows that 
the veteran said that he was getting out of a jeep in March 
1989 and suddenly developed severe pain and tightening in the 
lumbar area.  He had been treated by the VA, including x-rays 
and a CAT scan.  The symptoms included pain down the lateral 
aspect of the right hip and right leg to the ankles.  He also 
noted occasional numbness in those areas.  On examination, 
flexion was to only 15 degrees.  Straight leg raising was to 
60 degrees on the right with pain.  The diagnosis was 
service-connected chronic low back syndrome with large 
central herniated nucleus pulposus L3-L4 with neurologic 
findings.  Subsequently, in a rating decision of September 
1989, the RO increased the rating from 10 percent to 40 
percent, effective from May 31, 1989.  The RO also revised 
the service-connected diagnosis to chronic low back syndrome 
with herniated nucleus pulposus.  

The veteran was afforded another VA examination in September 
1990.  The report shows that the veteran said that he had 
continuing pain in the lower back, but that the radicular 
pain in the right lower extremity had abated.  The diagnoses 
were (1) chronic low back syndrome; (2) status post 
laminectomy and diskectomy of the lumbar area; and (3) rule 
out the possibility of any radiculopathy of L4-5 and S1.  
Subsequently, in a rating decision of October 1990, the RO 
proposed reducing the rating from 40 percent to 10 percent.  
Subsequently, in December 1990, the RO issued a rating 
decision effectuating the reduction to 10 percent, effective 
from April 1, 1991.  In a decision of April 1991, the RO 
assigned a temporary total rating effective from August 1989 
to December 1, 1989, but otherwise confirmed the previous 
ratings.

A VA medical treatment record dated in October 1991 shows 
that the veteran was seen for complaints of muscle spasms 
that started a day earlier.  He also complained of low back 
pain, and numbness and tingling.  On examination, there was 
right paravertebral spasm and pain along with decreased range 
of motion.  Straight leg raising was positive on the right.  
Subsequently, in a rating decision of February 1992, the RO 
increased the rating for the back disorder from 10 percent to 
20 percent, effective from October 15, 1991.  

The veteran was afforded another VA disability evaluation 
examination in March 1992.  The report shows that the 
veteran's spine was tender, especially along the right side 
of the sacroiliac joint.  He had muscle guarding.  Neurologic 
examination showed a hyperreflexia patella.  The spinal curve 
went into spasms and he kept it rigid on forward flexion.  
Forward flexion was limited to 45 degrees.  When he jumped 
and landed on his heels, he got shooting pain into the 
posterior legs.  Subsequently, in a rating decision of May 
1992, the RO confirmed the 20 percent rating.

The veteran was afforded another disability evaluation 
examination in February 1994.  The report shows that the 
veteran gave a history of hurting his back while loading 
equipment and again while playing volleyball.  He reportedly 
had herniated a nucleus pulposus.  The veteran said that his 
pain was not 100 percent of the time.  He said that it was 
mild, but that at times he had bad flare-ups.  On objective 
examination, there was no guarding.  There was a scar on the 
midline between L2-S1.  Examination of the sacroiliac and 
ischial fossa areas was negative.  Deep palpation of the 
spine above the surgical site showed no tenderness.  He had a 
positive Lasegue's sign at 75 degrees, and negative Ely's and 
Faebre signs.  No Babinski's sign was present.  The veteran's 
patellar and Achilles tendon reflexes were full and active.  
The veteran had a flat low back and had loss of the normal 
lumbar curve.  The range of motion was forward flexion to 75 
degrees, backward extension to 35 degrees, left and right 
lateral flexion were each to 30 degrees, and rotation to the 
right and left was to 35 degrees.  There was no objective 
pain on motion.  The diagnoses were (1) disk disease, L4-S1; 
and (2) postoperative laminectomy.  An x-ray of the veteran's 
spine was interpreted as showing a minimally marginal 
osteophyte formation at the upper border of the vertebra of 
L5 anteriorly from degenerative changes. 

Subsequently, in a decision of March 1994, the RO proposed 
reducing the rating for the chronic low back syndrome, status 
post hemilaminectomy L4-5 for herniated nucleus pulposus, 
from 20 percent to 10 percent.  That same month, the RO sent 
a letter to the veteran advising him of the proposed 
reduction, and notifying him that he had 60 days in which to 
submit evidence showing that the proposed reduction should 
not be made.  The veteran submitted a written statement later 
in March 1994 stating that he had been having severe problems 
and that his activities had been restricted considerably, but 
he did not submit any medical evidence.  In April 1994, the 
RO wrote to the veteran and requested that he complete and 
return forms for the purpose of allowing the VA to obtain his 
medical treatment records.  However, the veteran did not 
respond to that letter.  In May 1994, the veteran submitted a 
notice of disagreement with the proposed reduction.  
Subsequently, in a rating decision of June 1994, the RO 
effectuated the proposed reduction from 20 percent to 10 
percent.  That decision gave rise to the current appeal.  The 
RO issued a statement of the case in June 1994, and the 
veteran submitted a substantive appeal in October 1994.  

A VA hospital discharge summary dated in January 1995 shows 
that the veteran was admitted earlier that month for 
treatment of his back disorder.  He reported having 
complaints of acute onset of foot drop of approximately three 
weeks duration.  He also reported low back pain radiating to 
the right buttocks and posterior leg.  He said that the foot 
had become numb, and that he was no longer able to lift his 
foot off of the ground.  On examination, the veteran had 
decreased sensation to pinprick and light touch over the web 
of the toe on the right foot, and 3/5 strength in his 
anterior tibialis.  An MRI was obtained, and revealed a large 
herniated disk at the L5-S1 level.  During the hospital 
course, the veteran underwent an L5 laminectomy and 
diskectomy.  Postoperatively, he did well.  The pain was 
gone, but his foot drop remained.  Physical therapy on an 
outpatient basis was arranged, and he was discharged in good 
condition.  His discharge medications included Percocet.  

A VA medical treatment record dated in March 1995 shows that 
the veteran stated that he still had residual foot drop at 
that time, but that it had improved.  He also reported a 
complaint of back pain.  Examination reportedly revealed 3/5 
foot drop for the right foot.  It was noted that the wound 
was well healed.  The impression was continued improvement.  
He was to return in three months.  It was noted that he was 
not to work until cleared by the VA treating physicians.  

A VA neurosurgery record dated in May 1995 shows that the 
veteran was status post HNP removal in January 1995.  He 
still complained of right leg weakness, but said that it was 
a bit better.  The assessment was that the veteran had slowly 
improving right foot drop.  The plan was to go back to work, 
but with no heavy lifting, and no strenuous activity.

A VA medical treatment record dated in September 1995 shows 
that the veteran requested a medication refill.  The 
diagnostic impression was status post laminectomy.  
Medications were prescribed.  A VA neurosurgery record dated 
in September 1995 shows that the veteran reported having 
residual pain in the right leg and back.  The veteran was 
referred to a VA pain clinic.  

In a rating decision of October 1995, the RO granted a 
temporary total disability rating, effective from January 18, 
1995, to May 1, 1995.  The RO deferred decisions regarding 
the rating for the back disorder and service connection for 
foot drop. 

A record dated in November 1995 shows that the veteran was 
seen for an assessment at a VA pain clinic.  It was noted 
that he had an 18 year history of back pain, and had 
developed severe pain and right foot drop the prior year, and 
that he had undergone a laminectomy in January 1995.  He said 
that he had not had much relief since his last surgery.  He 
said that he had foot drop, and had constant pain, especially 
in the morning.  He said that the pain was sharp and radiated 
into the right leg to the foot.  There was numbness and 
tingling.  There were no bowel or bladder symptoms.  He said 
that he felt better with walking.  On examination, there was 
a lumbar surgery scar.  He had right foot drop, but could toe 
walk.  The trunk had almost no flexion.  Straight leg raising 
was to 35 degrees on the right and 90 degrees on the left.  
Lasegue's was positive.  Motor examination revealed foot drop 
on the right, but was otherwise 5/5.  Sensation in the right 
leg was decreased.  Reflexes were 2+ bilaterally at the 
ankles and knees.  The diagnostic assessment was (1) lumbar 
radicular pain status post 2 L4-L5 surgeries; and (2) 
residual foot drop.

The veteran was afforded a VA disability evaluation 
examination in November 1995.  The report shows that he had a 
history of having a lumbar laminectomy five years earlier, 
and of having another lumbar laminectomy in January 1995.  
The veteran still complained about back pain with right 
radiculopathy going down to the toes.  He said that he was 
not able to lay flat in bed, and had to lay in a fetal 
position to alleviate his pain.  He also took Percocet for 
the pain.  He also complained of having drop foot on the 
right.  He reportedly used a splint for that condition.  He 
said that he had been seen at the VA pain clinic three weeks 
earlier.  

On examination, the veteran had difficulty sitting and 
climbing up onto the table due to his back pain.  He could 
lay down on the table in a supine position with difficulty.  
Straight leg raising was to 70 degrees on the left compared 
to 30 degrees on the right.  Flexion of the left hip was to 
125 degrees, and flexion of the right hip was to 110 degrees.  
Dorsiflexion of the left foot was to 10 degrees, and 
dorsiflexion of the right foot was to 3 degrees.  Plantar 
flexion was to 45 degrees on the right and the left.  When 
standing, forward flexion was to only 50 degrees.  Backward 
extension was to 20 degrees.  Lateral flexion was to 30 
degrees on both sides, and rotation was to 45 degrees on both 
sides.  The veteran was able to do a full squat.  Romberg 
maneuver was negative.  The impression was residuals from 
laminectomy L4-L5 with right radiculopathy and right foot 
drop.  An x-ray of the lumbosacral spine was interpreted as 
showing space narrowing at L4-5.  

Subsequently, in a rating decision of December 1995, the RO 
increased the rating for the low back disorder to 20 percent, 
effective back to May 1, 1995 (the date of the termination of 
the temporary total rating which bean on January 18, 1995).  
The RO also granted service connection for right foot drop, 
and assigned a separate 20 percent rating for that disorder, 
effective from January 18, 1995.  

In January 1996, the veteran submitted a request for a 
temporary total rating for May and June 1995.  In a rating 
decision of June 1996, the RO extended the temporary total 
rating until June 1, 1995, but otherwise confirmed the 
previous decisions.  The case was subsequently certified to 
the Board.  The Board remanded the case in February 1997 for 
additional development.  The RO subsequently obtained 
additional medical treatment records and the veteran's VA 
vocational rehabilitation records.  A VA medical record dated 
in May 1997 shows that the veteran had a history of having a 
laminectomy in January 1995 and of having foot drop at that 
time.  He reportedly had been doing well since that time and 
had a good recovery except for persistent foot drop.  He came 
in for a follow-up prior to starting a new job.  On physical 
examination, the veteran was in no acute distress.  The 
assessment was that the veteran had persistent foot drop 
since prior to surgery, and that he could go back to work 
without limitations.  

The veteran's vocational rehabilitation file shows that the 
veteran underwent an evaluation for vocational rehabilitation 
in August 1995.  It was stated that he had worked as a letter 
carrier with the U. S. Postal Service from December 1985 
until September 1994 when he was terminated after 
disciplinary action for excessive absences due to problems 
with his back.  He also reported that he had worked as a 
photographer until January 1995 when he had surgery on his 
back.  The veteran reported that he had bouts of spasms and 
had to lay in a fetal position until they stopped.  He said 
that his back problems had caused problems with sexual 
performance, and that he had to do stretching for 15 to 20 
minutes every morning just to get out of bed.  The veteran 
reportedly was able to lift and carry 10 pounds.  Other 
restrictions included climbing, balancing, stooping, 
kneeling, crouching, crawling, standing for an hour, walking 
more than around the block, prolonged sitting, turning at the 
torso, cold, humid or wet weather, and working in high 
places.  A record dated in September 1996 shows that the 
veteran completed a Bail Bond Insurance course.  A vocational 
training report dated in January 1997 shows that the veteran 
was not working in the field because he had failed the state 
licensing exam.  He reportedly had started working at a stamp 
company, but left after failing a drug test and being paid 
less than he had been promised.  A record dated in March 1997 
shows that the veteran was starting a new job working as a 
manager at a hair salon.  A record dated in May 1997 shows 
that the veteran was working at the hair salon as an 
appointment scheduler.  He also was planning to continue to 
seek work as a photographer or to try to get his job at the 
post office back.  

I.  Whether Reduction Of A Disability Rating For Chronic Low 
Back Syndrome, Postoperative L4-L5 Herniated Nucleus 
Pulposus, From 20 Percent
 To 10 Percent, Effective From September 1, 1994, Was Proper.

Initially, the Board notes that the protective provisions of 
38 C.F.R. § 3.44 (1998) do not apply to the reduction of the 
rating for the veteran's back disorder because that rating 
was not in effect for a long period of time (five years or 
more) as it had only been in effect from October 15, 1991.  
See Smith (Raymond) v. Brown, 5 Vet. App. 335, 339 (1993), in 
which the Court held that the regulation was not applicable 
to a rating that had been in effect four years, ten months 
and 22 days.  

Several general VA regulations, however, are applicable to 
all rating reductions regardless of whether the rating has 
been in effect for five years or more.  See Brown v. Brown, 5 
Vet. App. 413, 420 (1993).  Under 38 C.F.R. §§ 4.1 and 4.2 
(1998), VA rating reductions must be made based upon review 
of the entire history of the veteran's disability.  
Furthermore, 38 C.F.R. § 4.13 (1998) provides that when any 
change in evaluation is to be made, the rating agency should 
assure itself that there has been an actual change in the 
condition, for the better of worse, and not merely a 
difference in the thoroughness of the examination or in the 
use of descriptive terms.  Finally, in any rating reduction 
case, not only must it be determined that an improvement 
actually occurred, but also that the improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See  
38 C.F.R. § 4.10 (1998).  Reduction of a rating is only 
proper if it was warranted by a preponderance of the 
evidence.  See Brown v. Brown, 5 Vet. App 413, 421 (1993).  

The Board notes that the reduction of the rating for the back 
disorder from 20 percent to 10 percent was based on the VA 
examination conducted in February 1994.  The Board's review 
of the examination report shows that it was a thorough 
examination.  The physical findings during the examination 
were significantly less severe than had been shown on 
previous examinations.  The report reflects that there was 
only slight limitation of motion, and no objective evidence 
of pain on motion.  There was no guarding, and palpation 
showed no tenderness.  These findings demonstrate that an 
improvement in the veteran's condition had occurred.  The 
propriety of the rating reduction is further confirmed by the 
lack of evidence of medical treatment for the back disorder 
during that period of time.  This demonstrates improvement in 
the veteran's ability to function under the daily conditions 
of life and work.  Accordingly, the Board concludes that the 
reduction of the rating for the low back disorder from 20 
percent to 10 percent was proper.

II.  Entitlement To An Increased Rating For Chronic Low Back 
Syndrome, Postoperative L4-L5 Herniated Nucleus Pulposus, 
Evaluated As
 10 Percent disabling effective from September 1, 1994,
 to January 17, 1995.

The Board further notes that the veteran has not presented 
any evidence showing that his back disorder increased in 
severity during the period of time from September 1, 1994, 
until January 17, 1995.  There is no medical evidence showing 
treatment during that period of time.  Therefore, there is no 
basis for finding that the back disorder was productive of 
more than characteristic pain on motion, more than mild 
intervertebral disc syndrome, or more than slight limitation 
of motion during the period from September 1, 1994, to 
January 17, 1995.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 10 percent for 
chronic low back syndrome, postoperative L4-L5 herniated 
nucleus pulposus for the period from September 1, 1994, to 
January 17, 1995, are not met.

III.  Entitlement To An Increased Disability Rating For 
Chronic Low Back Syndrome, Postoperative L4-L5 Herniated 
Nucleus
 Pulposus, Evaluated As 20 Percent Disabling
 Effective From June 1, 1995.

The Board finds that the chronic low back syndrome, 
postoperative L4-L5 herniated nucleus pulposus, is not 
currently productive of a severe manifestations of a 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Such manifestations are 
generally not noted in the medical evidence dated from June 
1, 1995, to the present date.  The evidence also reflects 
that the disorder has not resulted in more than moderate 
intervertebral disc syndrome of moderate limitation of 
motion.  Although the pain clinic record from November 1995 
shows that the veteran had severe limitation of motion on 
that day, that degree of impairment has not been shown since 
that time.  The Board notes that a VA medical record dated in 
May 1997 shows that the veteran had been doing well and had 
made a good recovery except for persistent foot drop.  
Although the disorder is productive of foot drop, the veteran 
receives separate compensation for that impairment through a 
separate 20 percent disability rating.  Therefore, the foot 
drop may not be considered when assigning the rating for the 
chronic low back syndrome as that would impermissibly result 
in compensation for the same impairment under different 
diagnoses.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 20 percent for 
chronic low back syndrome, postoperative L4-L5 herniated 
nucleus pulposus, effective from June 1, 1995, are not met. 

The veteran's representative has urged the Board to conduct 
an extraschedular evaluation of the veteran's disability.  
The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his back disorder has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  He has not recently been hospitalized for 
this injury other than the January 1995 hospitalization for 
which he already received a temporary total disability 
rating.  Although he missed some work in the past and had to 
leave his employment with the post office, he is now 
employed, and there has been no evidence submitted that the 
veteran is unemployable due to this disability.  On the 
contrary, a VA medical record dated in May 1997 shows that 
the veteran was given clearance to go back to work without 
limitations.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

1.  Reduction of a disability rating for chronic low back 
syndrome, postoperative L4-L5 herniated nucleus pulposus, 
from 20 percent to 10 percent, effective from September 1, 
1994, was proper.  The appeal with respect to that issue is 
denied.

2.  An increased rating for chronic low back syndrome, 
postoperative L4-L5 herniated nucleus pulposus, evaluated as 
10 percent disabling effective from September 1, 1994, to 
January 17, 1995, is denied.

3.  An increased disability rating for chronic low back 
syndrome, postoperative L4-L5 herniated nucleus pulposus, 
evaluated as 20 percent disabling effective from June 1, 
1995, is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

